On Petition for a Rehearing.
Hackney, J.
-On petition for a rehearing, the appellants urge us to deny the authority of Wintermute v. Reese, 84 Ind. 308. We are not inclined to depart from the rule there affirmed, nor can we believe that it is not applicable to the complaint in this case. To allege an ownership in lands at a period mouths before the suit, is a fact which suggests ownership at the time partition is asked, but it is a fact which does not necessarily imply an ownership at the time partition is sought.
“A fact not necessarily implied, although inferable, is not sufficiently alleged, by alleging the fact which suggests it.” Abbott’s Trial Brief, section 51; Fowler v. New York, etc., Ins. Co., 26 N. Y. 422; Williams v. North Am. Ins. Co., 9 How. Pr. (N. Y.) 365; Magauran v. Tiffany, 62 How. Pr. (N. Y.) 251. The fact that appellants once owned does not necessarily imply a present ownership.
The petition is overruled.